NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SAMUEL M. JAMES,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondent-Appellee.

2012-7129 °

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-2539, Judge Alan G.
Lance, Sr.

ON MOTION

ORDER

Samuel M. James moves for leave to proceed in forma
pauperis.

Up0n consideration thereof,

IT IS ORDERED THAT:

SAMUEL JAMES V. SHINSEKI 2

The motion is granted.

FoR THE CoURT

 1 1  /Sf Jan Horbaly
Date o Jan Horbaly
Clerk

cc: Samuel M. James
Jeanne E. Davidson, Esq.

` Fu.En
coumoc= appeals son
324 u'&m£\=enen.aicracun

JUN 1 1 2012
JANHURBAL¥
C|.ERK